Citation Nr: 1609873	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-42 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for residuals of a left foot fracture with tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel






INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) that continued a 0 percent rating for residuals of a left foot fracture with tendonitis. 

When this case was previously before the Board in June 2013, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The Board notes that the RO issued a statement of the case in September 2008 for the issues of entitlement to service connection for bilateral hearing loss and vertigo as secondary to bilateral hearing loss.  As the Veteran did not file a formal appeal on these issues, they are not before the Board.  See 38 C.F.R. § 20.202; see also 38 U.S.C.A. § 7105(d) (3)-(5).

This appeal was processed using a paper claims file and the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  These records were reviewed in connection with the decision below to ensure thorough evaluation of the evidence of record.

Additional evidence was added after the appeal was last adjudicated by the RO.  However, the Veteran through his representative filed a waiver in August 2013 specifying that "if we locate and wish to submit evidence at a later time, we waive the Veteran's right to have the Veteran's case remanded (sent back) to the Agency of Original Jurisdiction (the Veteran's [RO]), and we ask that the [Board] consider the new evidence and proceed with the adjudication of the Veteran's appeal."  In light of the broad scope of this waiver, the Board may consider all additional evidence without regard to RO consideration.  See 38 C.F.R. § 20.1304(c) (2015).

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU), where there is evidence of record regarding unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the evidence of record does not show that the Veteran claims that he is unable to work due to his residuals of a left foot fracture with tendonitis.  Therefore no TDIU claim is inferred as part of the current appeal for an increased evaluation.


FINDING OF FACT

The Veteran's residuals of a left foot fracture with tendonitis are manifested by symptoms such as pain, swelling, stiffness, fatigability, lack of endurance, and inability to stand or walk for long periods which were no more than moderately severe for the entire appeal period.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but not higher, for residuals of a left foot fracture with tendonitis have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5284 (2015).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In June 2013 the Board remanded the matter on appeal to obtain any outstanding records, afford the Veteran a new examination, and readjudicate the claim.  The Veteran was asked to submit additional evidence, or to authorize VA to obtain such evidence, in June 2013.  To that extent, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 
The Veteran was afforded a VA examination in August 2013.  The claim was then readjudicated in an August 2013 supplemental statement of the case.  Although the Board's remand asked that the examiner conduct x-ray testing to determine whether the Veteran has arthritis of the foot and such was not accomplished, this does not render the examination inadequate.  The examiner provided sufficient information to allow the Board to render an informed determination as to the functional impairment resulting from the service-connected disability.  Even if the Veteran has arthritis of the foot as a manifestation of the service-connected disability, such would be rated pursuant to Diagnostic Code 5003 for degenerative arthritis which states that arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  If however the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent for each major joint or group of minor joints affected by limitation of motion will be combined, not added under diagnostic code 5003.  Here, as the Board grants a compensable rating pursuant to Diagnostic Code 5284 which encompasses limitation of motion due to the disability, there is no prejudice that results to the Veteran from an x-ray study not having been accomplished.  
 
Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A February 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was also notified of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and post-service treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and are adequate for rating purposes.  

There is evidence indicating potential outstanding treatment records from a Dr. C., identified by the Veteran in a September 2013 statement, but the duty to assist is not a one-way street, and the Veteran has failed to produce copies of such records or a completed Form 21-4142 authorization for VA to obtain them despite requests by the RO as instructed by the Board in the June 2013 remand.  Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A (a) (2).

Rating Criteria

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's residuals of a left foot fracture with tendonitis is rated as 0 percent disabling under DC 5284. 

Disabilities of the foot are rated under DCs 5276 through 5284.  As an initial matter, the Board notes that the Veteran was denied service connection for bilateral flat feet and the left foot has not been shown to be characterized by weak foot, claw foot, metatarsalgia, hallux rigidus, hallux valgus, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, the DCs pertaining to those disabilities are not applicable in the instant case.  See 38 C.F.R. § 4.71a, DCs 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2015).

Under DC 5284, moderate residuals of other foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a, DC 5284.  A note to DC 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  See id.

The words "marked," "severe" and "pronounced" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Background Information and Analysis

The Veteran filed the instant claim for an increased rating in January 2009.

The Veteran was afforded a VA examination in January 2008 in which he noted partial relief from treatment to include rest, elevation, and medication.  The Veteran reported symptoms to include pain while standing and walking, swelling while standing, stiffness while walking, fatigability while standing, and lack of endurance while standing.  He reported flare-ups one to three times a month for one to two days with standing for an hour or two and walking for 20 to 30 minutes being the precipitating factors.  The Veteran stated that he could not walk without pain and had to rest with flare-ups.  Functional limitations included the ability to stand more than one but less than three hours and the ability to walk more than one-fourth mile but less than one mile.  Physical examination showed tenderness.  The impression was plantar calcaneal spur.  The Veteran reported that he retired because of eligibility by age or duration of work.  The examiner noted mild to moderate severity of the current tendonitis.

The Veteran was afforded a VA examination in February 2009 in which he reported more pain and swelling in his left foot, especially after prolonged standing.  He reported a fair response to rest, medication, and a walker boot.  The Veteran reported symptoms to include pain while standing and walking and swelling while standing and walking.  He reported flare-ups weekly or more often for less than one day with prolonged standing and/or walking being the precipitating factors.  The Veteran stated that he could function but was limited with flare-ups.  Functional limitations included the ability to stand more than one but less than three hours and the ability to walk more than one-fourth mile but less than one mile.  Physical examination showed swelling and abnormal weight-bearing.  The examiner noted trace edema, unusual shoe wear pattern, and mild varicose vascular changes.  The examiner noted effects on daily activities to be mild for chores and shopping and moderate for exercise.  The examiner stated that although there were some residual symptoms (pain and mild swelling), there was no disability identified.  The Veteran reported that he retired because of eligibility by age or duration of work.  

In his March 2009 notice of disagreement, the Veteran stated that his foot was swollen daily from minimal walking and caused a constant limp with pain. 

VA treatment records are replete for complaints of left foot pain and note that the Veteran is using orthotics.  A record in November 2008 showed swelling and edema was present.  A record in March 2009 showed complaints of pain in the left foot, and the Veteran was able to perform heel raise without pain or difficulty.  A record in June 2009 showed an impression of resolving posterior tibial tendonitis left foot and bursitis/tendonitis left foot.

In an October 2009 statement, the Veteran asserted that his abnormal weight bearing, which was observed by the February 2009 examiner, resulted from worsening foot pain.  He also reported that his left foot became fatigued with prolonged standing.

In a letter dated in December 2009, Dr. M. L., a private podiatrist, stated that the Veteran's foot pain would never be fully relieved due to the manner in which his joints healed after the fracture in service.  The Veteran complained of severe pain and aching in his left foot.  

In response to the Board's remand, the Veteran was afforded a VA examination in August 2013 in which the examiner noted a very tender and old metatarsal fracture site on the left foot.  The Veteran was observed to visibly limp to protect his left foot.  Regular use of a cane was noted.  The examiner noted that the Veteran could not stand more than 30 minutes or walk more than one or two blocks due to his left foot.  The examiner stated that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.

In a statement by S.Y.M. submitted in September 2013, she attested, as a registered nurse and step-daughter, to the Veteran's constant discomfort in his left foot, use of a boot shoe in order to work, and eventual requirement of special inserts made to allow him some degree of comfort.  She noted that he also used medication to relieve the discomfort.  She also attested to his inability to wear sandals due to pain, inability to stand or walk comfortably for more than 30 minutes or so, and inability to walk more than a block or stand for any length of time without pain increasing.  S.Y.M. also noted his inability to enjoy activities as a grandfather, jog, play tennis, or play basketball.

In a September 2013 statement, the Veteran noted that he had pain in his left foot that fluctuated according to his activities.  He noted that he wore inserts that did little to relieve the pain and swelling after being on his foot for a period of time.  The Veteran noted other treatment to include cortisone shots and medication.  He reported that he experienced more pain in his left foot than noted by VA nurses during his visits.  He noted that he was unable to bowl, jog, play baseball or basketball, run and do other activities that required much foot motion.  He stated that he was limited to the distance he could walk and the length of time he could stand without having moderate to severe pain.

Due to the multiplicity of symptoms, recurrence, pain, and the resulting functional impairment, the Board finds that the Veteran's disability more nearly approximates a moderately severe disability picture, and a 20 percent evaluation is assigned for the entire appeal period as the Veteran's symptomatology does not appear to have fluctuated materially.  38 C.F.R. § 4.71a, DC 5284; Hart, supra.  The Veteran experiences limping, aching, pain and swelling on walking and standing, fatigue of the foot with prolonged standing and reports flare-ups weekly or more often for less than one day with prolonged standing and/or walking being the precipitating factors.  The flare-ups limited his functioning.  The Veteran's step-daughter who is a nurse, reported that he had constant discomfort in his foot and an inability to stand or walk comfortably for more than approximately 30 minutes and an inability to walk more than a block or stand for any length of time without pain increasing.  Objective findings including swelling, edema, a very tender and old metatarsal fracture site on the left foot, an unusual shoe wear pattern and abnormal weight-bearing.  The symptoms and manifestations, including the reported pain and swelling on use as well as the fatigue with prolonged standing and flare-ups which limit functioning, warrant the assignment of a 20 percent evaluation.   

A 30 percent evaluation is not warranted as the Board finds that the disability is not severe in nature.  The Veteran is able to perform his activities of daily living with only mild or moderate effects to chores, shopping and exercise.  Furthermore, he can walk and stand, albeit with limitations which were already addressed above when granting the 20 percent rating.  It is noted that the August 2013 examiner could not provide information concerning any additional limitations due to pain during a flare-up as the Veteran was not then having a flare-up.  As the examiner explained why such information could not be provided, the examination report is not inadequate.  While the Veteran has reported that he sometimes experiences severe pain, the Board finds that the overall functional impairment resulting from the disability, as shown by the personal statements and the objective evidence, as addressed above, more nearly approximates moderately severe disability rather than severe disability.  Although a medical examiner assessed the disability as mild or moderate in degree, the Board has also found the personal statements as to functional impairment to be competent, credible and probative, and resolved doubt in the Veteran's favor as to whether a 20 percent evaluation is warranted.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 20 percent for the entire appeal period.  Furthermore, the Board concludes that in light of the consistent symptomatology during the appellate period, and the absence of the necessary criteria for a higher rating at any point, that further staged ratings are not for application. 

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b) (1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected residuals of a left foot fracture with tendonitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left foot with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran's primary problems are pain in the foot, along with other reported problems such as tenderness, swelling, stiffness, fatigability, and lack of endurance.  Associated problems with extended walking and standing, to include a limp, would be necessary consequences of moderately severe symptoms; and as such, also are contemplated in the current rating.  The Veteran is not service-connected for any other disability affecting the foot to include varicosities.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal.

Moreover, an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions is not alleged or shown by the evidence.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b) (1). 


ORDER

Entitlement to a rating of 20, but not higher, for residuals of a left foot fracture with tendonitis is granted for the entire appeal period, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


